         Case
         Case:3:17-cv-04002-LB
               18-16082, 12/04/2018,
                                Document
                                     ID: 11109050,
                                           102 Filed
                                                   DktEntry:
                                                     12/07/1814,Page
                                                                Page11of
                                                                      of11



                       UNITED STATES COURT OF APPEALS                      FILED
                             FOR THE NINTH CIRCUIT                          DEC 4 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
OPEN SOURCE SECURITY, INC., a                    No.    18-16082
Pennsylvania corporation and BRADLEY
SPENGLER,                                        D.C. No. 3:17-cv-04002-LB
                                                 Northern District of California,
                  Plaintiffs-Appellants,         San Francisco

  v.                                             ORDER

BRUCE PERENS,

                  Defendant-Appellee.

Before: Peter L. Shaw, Appellate Commissioner.

       Appellee’s unopposed motion (Docket Entry No. 9) to maintain the

unredacted opening brief and Volume 2 of the excerpts of record under seal is

granted. The Clerk shall publicly file the notice of intent to unseal, the motion to

seal, and Volume 1 of the excerpts of record, and shall file under seal the

attachment to the motion to seal (the proposed redacted versions), the unredacted

opening brief and Volume 2 of the excerpts of record.

       Within 7 days after the date of this order, appellants shall submit for public

filing a redacted opening brief and Volume 2, using the redactions contained in the

attachment to the motion to seal.

       The existing briefing schedule shall continue in effect.




SVG/Sealed Documents
